TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 25, 2020



                                     NO. 03-20-00363-CV


                                        J. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the final decree signed by the trial court on June 25, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s final decree. Therefore, the Court affirms the trial court’s final decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.